Felony theft is the offense; the punishment, two years in the penitentiary.
Appellant confessed to the theft of two leather belts and an electric fan belonging to an ice company. He did not challenge the confession or deny the theft, upon the trial of the case.
The sole issue presented for the jury's consideration was the value of the stolen property. The State's testimony showed that the value thereof was in excess of $50.00, while that of the appellant showed that it was less than $50.00, thereby reducing the offense to a misdemeanor.
Appellant sought, by oral motion, a postponement of the case in order that his witnesses might inspect the stolen property with a view of testifying to its value. The motion, not having been reduced to writing and sworn to, was not a statutory one. It was, therefore, one addressed only to the equitable powers of the court.
In view of the fact that appellant's witnesses were accorded the privilege of a full inspection of most of the stolen property and did testify relative to the value thereof, we are unable to see wherein the trial court abused his discretion in refusing to grant the postponement, or that appellant was injured thereby.
Several bills of exceptions appear complaining of the State's testimony relative to the value of the stolen property. As we understand this record, the State's testimony was sufficient to show not only that the stolen property had a cash market value but also what its value was. Such is one of the approved methods of establishing the value of stolen property in a theft case. 41 Tex. Jur., p. 27. Moreover, we note that the appellant reserved no objection to the court's charge as to the manner in which the question of value of the stolen property was submitted to the jury.
We are unable to reach the conclusion that reversible error is reflected by the record before us, and the judgment of the trial court is therefore affirmed. *Page 258 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.